Mr. Justice Scott delivered the opinion of the Court. This cause was brought here by writ of error to the Pulaski Circuit Court, sued out by Bender. The facts of the case, in all that is material to the point of law involved, are the same, as in the case of the Cincinnati and Little Rock Slate Co. vs. Bridge & Co., (17 Ark. R. p. ) following the cases of Thorn & Robins vs. Woodruff et al., 5 Ark. R. 55, and Moreland et al. vs. Pelham, 2 Eng. R. 338. Upon the authority of these cases, the judgment in question must be reversed, and the cause remanded.